DETAILED ACTION

Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 13, though Walsh et al. (US 2014/0171867 A1, cited previously and hereafter ‘Walsh’), Kriesel et al. (US 5,716,343, cited previously and hereafter ‘Kriesel’), and Pisula JR et al. (US 2010/0001516 A1, cited previously and hereafter 'Pisula') disclose various individual elements of claim 13 (see rejections of claims 1 and 7 in previous office which contained similar limitations), Walsh, Kriesel, Pisula, and all other prior art of record does not appear to present an obvious combination of all of the elements of claim 13, which include a method of delivering medication, the method comprising: engaging a first connector comprising a lateral extension with an exit port of an infusion pump, wherein the engaging comprises: connecting a first terminus of a tubing to the exit port; wherein: the tubing comprises a first tubing length having a narrow bore with a first inner diameter from 40 microns to 150 microns, the tubing comprises a second tubing length having a second inner diameter, and the second inner diameter is larger than the first inner diameter; actuating operation of the infusion pump to deliver fluid comprising medication from the infusion pump to the exit port by engaging the lateral extension with an actuator element of the infusion pump; delivering the fluid through the tubing from the first terminus to a second terminus of the tubing, the second terminus connected by a second connector to a delivery module; and delivering the fluid from the tubing to the delivery module.
Claims 14-20 depend from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/7/22, with respect to claims 13-20 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.